Mikoll, J. (dissenting).
We respectfully dissent. In our view, subdivision 1 of section 240 of the Labor Law clearly is applicable to the facts of this *759case (see Struble v John Arborio, Inc., 74 AD2d 55). This statutory provision was breached by the failure to furnish or cause to be furnished at the time of the accident “hangers, blocks * * * ropes, and other devices which * * * [were] * * * so * * * placed and operated as to give proper protection to a person so employed”. Admittedly no “blocks” were furnished at the site, nor were the pennant lines so placed and operated to give the required protection to decedent. No other supporting devices were furnished or properly placed as required by the statute. The failure to do so was a proximate cause of this accident. We note that the master mechanic was in charge of the equipment and instructed decedent in how the 20-foot length would be added to the boom. In Long v Forest-Fehlhaber (55 NY2d 154), the Court of Appeals reaffirmed its earlier holding that an absolute nondelegable liability is imposed upon owners for breach of section 240 of the Labor Law. Comparative negligence on the part of plaintiff’s decedent is not a defense. The order of Special Term, insofar as it found that defendant is liable for decedent’s wrongful death, should be affirmed, and the matter remanded for an assessment of damages. In view of the fact that we would dispose of this matter under the provisions of subdivision 1 of section 240 of the Labor Law, we find it unnecessary to reach any issues pertaining to subdivision 6 of section 241 of that statute.